DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed after the mailing date of the Response to Office Action on 12/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 and 3
Cancelled: Claims 2 and 18 – 20
Added: None
Therefore Claims 1 and 3 – 17 are now pending.

Response to Arguments
Applicant’s arguments filed 12/10/2020, with respect to Claims 1 and 3 – 17 have been fully considered and are persuasive.  The applicant have amended the prior art to 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Musella on 03/11/2021.
The application has been amended as follows: 
18. (Cancelled) A manufacture method of a backlight source, comprising: providing a base substrate, and dividing the base substrate into a plurality of light emitting regions; and forming a plurality of light emitting elements, a first common polar line, and a second common polar line in at least one of the plurality of light emitting regions; wherein in an identical light emitting region, first poles of the plurality of light emitting elements are electrically connected to the first common polar line, and second poles of the plurality of light emitting elements are electrically connected to the second common polar line.  

19. (Cancelled) The manufacture method of a backlight source according to claim 18, wherein the forming of the plurality of light emitting elements, the first common line, and the second common line in at least one of the light emitting regions comprises: forming the first common polar line and the second common polar line in each of the light emitting regions by one patterning process on the base substrate; forming an insulating layer on the first common polar line and the second common polar line, and forming a plurality of first via holes and a plurality of second via holes by a patterning 

20. (Cancelled) The manufacture method of a backlight source according to claim 19, wherein the plurality of light emitting elements in each of the light emitting regions are formed by a transfer printing process.

Allowable Subject Matter
Claims 1, 3 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows:
“in an identical light emitting region, first poles of the plurality of light emitting elements are electrically connected to an identical first common polar line, and second poles of the plurality of light emitting elements are electrically connected to an identical second common polar line.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625